Citation Nr: 1543308	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  15-22 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected prostatitis with atrophy of left testis secondary to epididymo-orchitis.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1964 to July 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 and September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 10 percent for DDD of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2010, the Board denied the Veteran's claim for service connection for erectile dysfunction, claimed as secondary to service-connected prostatitis with atrophy of left testis secondary to epididymo-orchitis.  The Veteran did not perfect a timely appeal. 

2.  Evidence received since the December 2010 Board decision does not relate to unestablished facts necessary to substantiate the claim of service connection for erectile dysfunction, claimed as secondary to service-connected prostatitis with atrophy of left testis secondary to epididymo-orchitis and does not raise a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The Board's December 2010 decision denying the claim for service connection for erectile dysfunction, claimed as secondary to service-connected prostatitis with atrophy of left testis secondary to epididymo-orchitis is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (a) (2014).

2.  Evidence received since the Board's December 2010 decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R.   § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.      §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

In claims to reopen, as in this case, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, notice was provided to the Veteran in December 2012, prior to the initial adjudication of his claim to reopen for service connection for erectile dysfunction, claimed as secondary to service-connected prostatitis with atrophy of left testis secondary to epididymo-orchitis.  The Board finds this notice fully complies with VA's duty to notify.  The Veteran was advised of the reasons why his claim was previously denied and that new and material evidence must be submitted that addresses the reasons for the prior denial.  He was further advised of the types of evidence he needed to submit.  Finally, he was advised of what information and evidence was necessary to substantiate the underlying service connection claim. 

In addition, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim, which indicates he knew of the need to provide VA with information and evidence to support his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran. 

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that a claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Board notes that the claims file contains service treatment records, post-service VA treatment records, VA examination reports and medical opinions, and lay statements.

Generally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded a VA examination in connection with his claim.  However, when a claim is one to reopen a previously decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran. 

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issue on appeal was identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

New and Material Evidence

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2). 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Regarding the application to reopen the previously denied claim for erectile dysfunction, claimed as secondary to service-connected prostatitis with atrophy of left testis secondary to epididymo-orchitis, a December 2010 Board decision was the last final denial of that claim.  The Board's denial of the claim is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

At the time of the December 2010 Board decision, the evidence of record consisted of service treatment records for the Veteran's period of service, VA treatment records, a November 2003 report of VA examination, followed by a December 2003 VA addendum opinion, June 2009 VA examination results, and June 2010 Board hearing testimony.  Specifically, the medical evidence showed that while the Veteran was diagnosed as having erectile dysfunction, such was not related to his service-connected prostatitis disability.

The claim was denied in December 2010 because the Board found that the Veteran's erectile dysfunction manifested many years after service, so it was not incurred in service and was also not a result of his service-connected prostatitis disability.

Additional evidence added to the claims file since the December 2010 Board decision, includes numerous VA treatment records, a September 2013 VA medical opinion obtained by the RO, and statements by the Veteran and his representative on his behalf, to include September 2015 Board hearing testimony.

Most of the additionally received evidence is "new" in the sense that it was not previously before the Board at the time of the December 2010 denial.  However, the new evidence is not material.  The Board notes that although the September 2013 VA medical opinion and the September 2014 statement of the case (SOC) did not discuss the Veteran's contention that his erectile dysfunction is secondary to his service-connected prostatitis disability, instead indicating that the Veteran's erectile dysfunction was not incurred in or aggravated by military service, the Board still finds that none of the additional evidence includes any competent medical evidence or medical opinion that his erectile dysfunction is secondary to his service-connected prostatitis with atrophy of left testis secondary to epididymo-orchitis.  Instead, the Board finds the evidence added to the claims file since the December 2010 Board decision is either cumulative or redundant of the evidence of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for erectile dysfunction.

VA treatment records note a history of erectile dysfunction but do not link such to the Veteran's service-connected prostatitis disability.   

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for erectile dysfunction, claimed as secondary to service-connected prostatitis with atrophy of left testis secondary to epididymo-orchitis has not been received.  As such, the requirements for reopening the claim are not met.  As the Veteran has not fulfilled his threshold of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
 

ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected prostatitis with atrophy of left testis secondary to epididymo-orchitis; the appeal of this issue is denied.


REMAND

The most recent VA examination of the Veteran's low back disability was in July 2014.  At the September 2015 Board hearing, the Veteran asserted that his low back disability had worsened since his last examination.  He additionally reported symptoms of tingling from his neck to his bilateral arms and tingling in his legs.  Accordingly, a remand for an appropriate VA examination to assess the current severity of his service-connected DDD of the lumbar spine is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A.            § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. After records development is completed, afford the Veteran a VA orthopedic and neurological examination to (a) determine the nature and manifestations of any tingling of the upper and lower extremities and (b) determine the current level of severity for the service-connected DDD of the lumbar spine.  

The clinician should administer an examination to ascertain the current severity and manifestations of his service-connected DDD of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

In addition, the examiner should identify and describe all neurological manifestations of the service-connected lumbar spine disability and specifically whether the Veteran has neurological impairment in either upper extremity and either lower extremity that is related to his service-connected lumbar spine disease.  For all neurological disorders associated with the disability, the examiner should report the necessary findings under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


